Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 1/4/2022. Claims 1, 5, 6, 11, 16, 21, 26, and 27 have been amended. Claims 3 and 20 have been canceled. Claims 1, 2, 4-19, and 21-27 remain pending and have been examined.

The present Office Action is made Non-Final based on the new grounds of rejection introduced under 35 USC 112(b).

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 4-19, and 21-27 under 35 USC 101 have been fully considered but are not persuasive. 
Applicant asserts on page 11 that the claims do not recite limitations falling within the scope of a method of organizing human activity. Examiner notes however that Applicant does not provide further arguments supporting this assertion. Examiner maintains that the claims recite limitations falling within the scope of a method of organizing human activity as explained in Step 2A Prong 1 of the rejection below.
Applicant argues starting on page 12 that the claims recite additional elements reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field. Examiner respectfully disagrees. Applicant asserts that “the claims integrate the alleged abstract idea of predicting a future incidence of a disease with the use of specific 
Furthermore, Examiner disagrees with Applicant’s characterization of the Court’s rationale in McRO as cited on page 13. Contrary to Applicant’s assertion, the Court did not find that the claims at issue improved an existing technological process merely because “the claimed process was not the same as the previously-performed manual process.” The Court specifically stated that the recited rules amounted to an improvement in a technological process because they enabled the computer to perform a function which previously could only be performed manually, and was not performable with a computer. Examiner maintains that this rationale does not apply to the current claims.
With respect to Applicant’s citation to Enfish and argument that “the present invention is focused on a specific asserted improvement in computer capabilities, by performing complex software-oriented operations that are not capable of reproduction by a human,” Examiner first notes that Federal Circuit did not establish in Enfish that the mere recitation of a specific Enfish the claims were directed to an improvement to computer functionality because the specifically claimed database structure allowed faster searching of data and more flexibility in configuring the database, and, importantly, these benefits and the manner in which the claimed elements yielded them were specifically described in the disclosure of the application. The processing of received data to create a model, and use of that model, does not satisfy the Court’s rationale in Enfish.
Applicant argues starting on page 16 that the claims do not recite generic computer processes, asserting that “the claimed invention is more specific, in that it requires the received data to be structured symptom datasets generated by an online symptom checking diagnostic tool.” Examiner respectfully disagrees. Applicant’s assertion that the generic utilization of a computer would not be capable of performing functions such as producing a multivariate dataset representing symptom counts, processing the multivariate dataset using a feature construction algorithm, creating a time series model for the at least one illness, or applying the time series model to new illness incidence data, is not supported either by the claim language or the disclosure. Examiner first notes that merely reciting particular types of data analysis performed by a generic computer still amounts to using the computer as a tool to perform those calculations. Furthermore, Applicant’s disclosure does not support a conclusion that a computer would not be able to perform these calculations in its ordinary capacity. For example, paragraph 43 describes the “feature construction algorithm” as including principal component analysis “or other multivariate feature construction algorithms.” These types of analyses are within the functions known to be performable using generic computer hardware.

Lastly, Examiner notes that an analysis of the claims under the decision in Berkheimer is not required given that each of the additional elements constitutes the mere instruction to use computing elements as tools.

The rejection of claims 1, 2, 4-19, and 21-27 under 35 USC 101 is maintained.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claims 2 and 4 recite “the server according to claim 1,” where claim 1 recites a “server computer” and other claims depending from claim 1 recite “the server computer according to claim 1.” Examiner requests that Applicant maintain consistent terminology when referencing preceding claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, and 4-10 are drawn to a system, claims 11-19 and 21-25 are drawn to a method, and claims 26 and 27 are drawn to a non-transitory computer readable medium, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in relevant part, performing the steps of:
receiving a plurality of structured symptom datasets in response to a corresponding plurality of symptom queries initiated by one or more persons inquiring about symptoms of an illness;
producing a multivariate dataset representing relevant symptom counts with temporal and geographical characteristics from the plurality of structured symptom datasets;
processing the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness;
creating a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness;
applying the time series model to orthogonal symbols constructed from new illness incidence data associated with persons inquiring about symptoms of the at least one illness to predict a future incidence of the at least one illness;
outputting an alert as to the at least one of the geographical or temporal characteristic of the at least one illness in response to the application of the time series model to the new illness incidence data.

These functions fall within the scope of a method of organizing human activity and therefore fall within the scope of an abstract idea. Fundamentally the process is that of monitoring public health by collecting symptom data from the public and analyzing that data based on historical illness data to generate geographical or temporal alerts of detected illnesses. 

Independent claims 11 and 26 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a) at least one processor recited as performing the subsequent data processing functions and associated memory, b) a communication interface recited as receiving the plurality of structured symptom datasets, c) an on-line symptom checking diagnostic tool recited as generating the structured symptom datasets, and d) at least one user device and computer network recited as providing the symptom queries.

Claim 11 additionally recites a) a server computer recited as receiving the structured symptom datasets and performing the subsequent data processing functions, b) an on-line symptom checking diagnostic tool recited as generating the structured symptom datasets, and c) at least one user device and computer network recited as providing the symptom queries.

Claim 26 additionally recites a) a non-transitory computer readable medium recited as storing instructions and a processor-controlled server recited as executing the instructions, receiving the structured symptom datasets, and performing subsequent data processing steps, b) 

Paragraphs 28 and 29 describe the online symptom checking diagnostic tool as any of multiple web pages which collect symptom and health data from users.
Paragraphs 31, 32, 35, and 36 of the specification describe a server, a processor, a memory, an input/output module, and a network as generic computer elements used to perform respective functions such as data processing, data storage, and communication over a network. 
Paragraph 37 describes a third party user terminal, i.e. a user device, similarly as a generic computer such as a laptop, palmtop computer, PDA, or tablet computer.

The use of each of these elements to perform their respective functions within the claims only amounts to instructions to implement the abstract idea using computer elements as tools. For example, the online symptom checking diagnostic tool is only broadly recited as providing the symptom data, and the processor as a computer element which performs data processing such as producing the multivariate dataset. These elements are therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 11, and 26 only recite the processor, memory, communication interface, on-line symptom checking diagnostic tool, user device and computer network, non-transitory computer readable medium, and server as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 14 recite wherein the at least one geographical or temporal characteristic is selected from the group comprising a geographic center of the at least one illness, a speed of the spread of the at least one illness, specific causes of the at least one illness, a size of the at least one illness, a severity of the at least one illness, or a microbiologic etiology of the at least one illness. These limitations fall within the scope of the abstract idea as set out above. 

Claim 4 recites wherein the new illness incidence data is generated by one or more sentinel providers. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the new illness incidence data as accessible to the at least one processor via the communication interface. As explained above with respect to claim 1, the processor and communication interface only amount to instructions to implement the functions using computer elements as tools. In this case the at least one processor and communication interface are merely recited as in communication and able to receive the illness incidence data. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claims 5 and 13 recite wherein the historical illness data includes past weekly illness incidence data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 6 recites performing a principal component analysis (PCA) in conjunction with using the feature construction algorithm. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites the processor as performing the principal component analysis. As explained above with respect to claim 1, the processor only amounts to instructions to implement the functions using computer elements as tools. In this case the processor is merely recited as a tool for performing the principal component analysis calculations. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 7 recites wherein the plurality of structured datasets are received prior to a change in public interaction with the distributed computer network. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the recitation of the distributed computer network in the above limitation is construed as falling within the scope of the abstract idea because it is not recited as an element performing a particular function within the abstract idea, and is only recited as part of a description of a point in time.

Claim 8 recites wherein the change in public interaction with the distributed computer network corresponds to user interaction with the distributed computer network following public knowledge of the illness. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the recitation of the distributed computer network in the above limitation is construed as falling within the scope of the abstract idea because, as explained above with respect to claim 7, it is not recited as an element performing a particular function within the abstract idea, and is only recited as part of a description of a point in time. No information is positively recited as received, transmitted over, or received from the distributed computer network. 

Claim 9 recites receiving filter selections from a supervisor, the filter selections being associated with control of at least one of the processing of the plurality of structured symptom datasets, the processing of the multivariate dataset, and the creating of the time series model. These limitations fall within the scope of the abstract idea as set out above. 
Claim 9 additionally recites the at least one processor as receiving the filter selections, a supervisor device and the communication interface as sending the filter selections, and the processor as being controlled during processing of the datasets and time series model.
Paragraph 30 describes a predictive model terminal, i.e. a supervisor device, which receives the filters, and paragraph 37 describes the predictive model terminal as a generic computing device. 
The use of the processor, supervisor device, and communication interface only amount to instructions to implement the functions using computer elements as tools based on the analysis set out above with respect to claim 1. In this case the processor is merely recited as a tool for receiving the filter data and being controlled during performance of the data processing functions. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claims 10 and 15 additionally recite wherein the at least one user device is selected from the group comprising a desktop computer, a laptop computer, a palmtop computer, a portable digital assistant (PDA), a server computer, a cellular telephone, or a tablet computer.
As noted above, paragraph 37 describes the user device as any of a number of generic computing devices including those recited in claims 10 and 15. The use of a generic computing device as the user device only amounts to instructions to implement the functions of the abstract idea using computer elements as tools based on the analysis set out above with respect to claim 1.

Claim 12 recites wherein the new illness incidence data is generated by one or more sentinel providers. These limitations fall within the scope of the abstract idea as set out above. 
Claim 12 additionally recites the new illness incidence data as accessible to the at least one processor via the communication interface. As explained above with respect to claim 1, the server and communication interface only amount to instructions to implement the functions using computer elements as tools. In this case the server and communication interface are merely recited as in communication and able to receive the illness incidence data. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 16 recites performing a principal component analysis (PCA) in conjunction with using the feature construction algorithm. These limitations fall within the scope of the abstract idea as set out above. 

Claim 17 recites receiving filter selections from a supervisor, the filter selections being associated with control of at least one of the processing of the plurality of structured symptom datasets, the processing of the multivariate dataset, and the creating of the time series model. These limitations fall within the scope of the abstract idea as set out above.
Claim 17 additionally recites the server computer as receiving the filter selections, a supervisor device and the communication interface as sending the filter selections, and the server computer as being controlled during processing of the datasets and time series model.
Paragraph 30 describes a predictive model terminal, i.e. a supervisor device, which receives the filters, and paragraph 37 describes the predictive model terminal as a generic computing device. 
The use of the server computer, supervisor device, and communication interface only amount to instructions to implement the functions using computer elements as tools based on the analysis 

Claim 18 recites filtering the medically-relevant symptom count to create subsets of the multivariate dataset based on previously indicated symptoms associated with at least one previously indicated illness; wherein the processing of the multivariate dataset is performed on the subsets of the multivariate dataset. These limitations fall within the scope of the abstract idea as set out above.

Claim 19 recites adjusting a time step lag in the time series model prior to predicting the future incidence of the at least one illness to account for reporting lags in the historical illness incidence data. These limitations fall within the scope of the abstract idea as set out above.

Claim 21 recites wherein epidemiological modeling is used to produce a simulated ill population and representative OLSC-DT queries are produced for the simulated ill population. These limitations fall within the scope of the abstract idea as set out above.

Claim 22 recites wherein the plurality of structured symptom datasets are received in response to the representative OLSC-DT queries produced for the simulated ill population. These limitations fall within the scope of the abstract idea as set out above.
Claim 22 additionally recites the server computer as receiving the plurality of structured symptom datasets and the DLSC-DT as generating the structured symptom datasets.
As noted above, paragraphs 28 and 29 describe the online symptom checking diagnostic tool as any of multiple web pages which collect symptom and health data from users.
The use of the server to receive the structured symptom datasets and the DLSC-DT to generate them only amounts to instructions to implement the abstract idea using computer elements as tools. For example, the online symptom checking diagnostic tool is only broadly recited as providing the symptom data. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 23 recites wherein the producing comprises: performing principal component analysis (PCA) on the medically-relevant symptom counts includes symptom counts for: (1) Body aches, (2) chills, (3) cough, (4) diarrhea, (5) difficulty breathing through nose, (6) fatigue, (7) fever, (8) headache, (9) headache, (10)joint ache, (11) nausea or vomiting, (12) runny nose, (13) shaking chills, and (14) sore throat. These limitations fall within the scope of the abstract idea as set out above.

The above elements, considered individually and in combination, therefore do not integrate the abstract idea into a practical application, or to amount to significantly more because they only amount to mere instructions to implement the abstract idea using computers as tools.
Claims 1, 2, 4-19, and 21-27 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 14-18, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the change in public interaction with the distributed computer network" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because claim 8 does not previously recite any change in public interaction with the distributed computer network.

Claims 12 and 14-17 recite the limitation "the method" in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim because claim 10 from which each claim depends recites a system rather than a method.
Claim 18 inherits the deficiencies of claim 17 and is likewise rejected.

Claim 26 recites the limitation "the server computer" in lines 10, 13, 16, and 21.  There is insufficient antecedent basis for this limitation in the claim because claim 26 previously recites both “a processor-controlled server computer” and “a server computer,” and it is not clear which 
Claim 27 inherits the deficiencies of claim 26 and is likewise rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-19, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,430,904 and claims 1-22 of U.S. Patent No. 10,332,637. Although the claims at issue are not identical, they are not patentably distinct from each other – see tables below:
Independent claims 1, 11, & 26 of Application 16523238
Claim 1 US Patent 10430904
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and 
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and
a communication interface configured to receive a plurality of structured symptom datasets generated by an on-line symptom 




wherein the at least one process is configured to process the plurality of structured symptom datasets using a dataset algorithm to produce a multivariate dataset representing relevant symptom counts with geographical and temporal characteristics;
wherein the at least one processor is configured to process the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness; 

wherein the at least one processor is configured to process the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness;


wherein the at least one processor is configured to create a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness, the historical illness incidence data having been generated by at least one sentinel provider and being accessible to the at least one processor via the communication interface;
wherein the at least one processor is configured to apply the time series model to orthogonal symbols constructed from new illness incidence data associated with persons inquiring about symptoms of the at least one illness to predict a future incidence of the at least one illness; and 

wherein the at least one processor is configured to apply the time series model to new illness incidence data associated with the at least one illness to predict a future incidence of the at least one illness, the new illness incidence data having been generated by one or more sentinel providers and being accessible to the at least one processor via the communication interface; and
wherein the at least one processor is configured to output an alert as to the at least one of the geographical or temporal characteristic of the at least one illness in 





	
	
Independent claims 1, 11, & 26 of Application 16523238
Claim 1 US Patent 10332637
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and 
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and
a communication interface configured to receive a plurality of structured symptom datasets generated by an on-line symptom checking diagnostic tool (OLSC-DT) in response to a corresponding plurality of symptom queries initiated by one or more persons inquiring about symptoms of an illness from at least one user device over a distributed computer network; 

a communication interface configured to receive a plurality of structured symptom datasets generated by web-based symptom checker in response to a corresponding plurality of symptom queries initiated by one or more persons inquiring about symptoms of illness from at least one user device over a distributed computer network, the plurality of structured symptom datasets received by the server computer from the web-based symptom checker via the distributed computer 


wherein the at least one processor is configured to process the plurality of structured symptom datasets using a
dataset algorithm to produce a multivariate dataset from the plurality of structured datasets representing medically-relevant symptom counts with geographical
and temporal characteristics;
wherein the at least one processor is configured to process the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness; 

wherein the at least one processor is configured to process the subsets of the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness;
wherein the at least one processor is configured to create a time series model for the at least one illness based on the orthogonal symbols and historical illness 




wherein the at least one processor is configured to apply the time series model to new illness incidence data associated with the at least one illness to predict a future incidence of the at least one illness, the new illness incidence data having been generated by one or more sentinel providers and being accessible to the at least one processor via the communication interface; and
wherein the at least one processor is configured to output an alert as to the at least one of the geographical or temporal characteristic of the at least one illness in response to the application of the time series model to the new illness incidence data.

wherein the at least one processor is configured to output a geographical and temporal early warning of the at least one illness in response to the application of the time series model to the new illness incidence data.



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626